United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2210
                        ___________________________

                            United States of America

                             lllllllllllllllllllll Appellee

                                          v.

                                Lorenzo Christian

                            lllllllllllllllllllll Appellant
                                   ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                           Submitted: January 14, 2013
                             Filed: January 29, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Lorenzo Christian pleaded guilty to conspiring to distribute and to possess
with the intent to distribute cocaine base (crack). See 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), 846. The court determined that his guideline sentencing range was 135
to 168 months and sentenced him to 168 months’ imprisonment. Two years later,
the Sentencing Commission made retroactive amendments to the sentencing
guidelines for crack offenses, and Mr. Christian moved for a sentence reduction
under 18 U.S.C. § 3582(c)(2). The district court1 denied the motion because it
concluded that Mr. Christian did not meet the requirements for a § 3582(c)(2)
reduction. Mr. Christian appeals and we affirm.

       In a § 3582(c)(2) proceeding, district courts must first determine a
defendant's eligibility. See Dillon v. United States, 130 S. Ct. 2683, 2694 (2010).
To be eligible, a defendant must have been sentenced based on a sentencing range
that has been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). In
other words, a district court has no power to reduce the sentence of a defendant
whose sentencing range is not changed by an amendment to the guidelines; the
district court denied Mr. Christian's motion because it concluded that the
amendment had no effect on his sentencing range.

       To determine whether Mr. Christian was eligible for a reduction, the court
had to calculate his sentencing range under the amended guidelines so that it could
determine whether it was lower than his original range. Here the court had some
difficulty determining Mr. Christian's sentencing range under the amended
guidelines: At his original sentencing, the same district judge had found that
Mr. Christian was responsible for 500 grams to 1.5 kilograms of crack, which the
previous guidelines specifically correlated with a base offense level of 34.
U.S.S.G. § 2D1.1 (2009). But in the amended guidelines, that range – 500 grams
to 1.5 kilograms – no longer corresponds to a single offense level. Instead, the
new guidelines specify that the drug quantity must be at least 840 grams to support
Mr. Christian's original offense level of 34. U.S.S.G. § 2D1.1 (amendment
effective November 1, 2011). If he was responsible instead for less than 840 grams
of crack, his offense level would fall to 32, see id., which would, in turn, lower his

      1
       The Honorable John A. Jarvey, United States District Court for the Southern
District of Iowa.
                                      -2-
sentencing range to 120 months (his applicable ten-year minimum) to 135 months
and make him eligible for § 3582(c)(2) relief. The court noted that it had not made
an explicit quantity finding at the original sentencing and had not needed to do so;
it reviewed the sentencing record and asked the parties to file memoranda on the
question of drug quantity. The court then filed a written decision denying the
motion for a sentence reduction because Mr. Christian was responsible for "far
more" than 840 grams of crack and thus his sentencing range had not changed and
he did not qualify for a reduction.

       In its written decision denying the § 3582(c)(2) motion, the district court
refers generally to its remarks at sentencing and concludes that it "clearly intended
to find a quantity at or near the top of the range associated with a base offense level
of 34." We have some question whether the sentencing transcript reflects a clear
intention: The court stated that it had "suspicions that the conspiracy greatly
exceeded 1.5 kilograms," then added, "based on the evidence here today, I find it is
between 500 grams and 1.5 kilograms ... by the preponderance of the evidence."
But where the sentencing record does not establish a fact necessary to decide a
§ 3582(c)(2) motion, the motion court (as we have said, the same district judge in
this case) must make a supplemental finding. See United States v. Almonte,
No. 12-1911, 2012 WL 5974115, at *1 (8th Cir. Nov. 29, 2012) (unpublished per
curiam); United States v. Moore, 582 F.3d 641, 646 (6th Cir. 2009). The court
made a supplemental finding here and stated in its decision that it "is persuaded"
(in the present tense) that the defendants are "responsible for far more than
800 grams of crack." Though the court didn't use the relevant quantity of
840 grams, we believe that any ambiguity as to whether "far more than 800"
includes more than 840 grams is resolved by the court adding that the "drug
quantity here greatly exceeds 840 grams," and that finding precludes Mr. Christian
from obtaining a reduction.

                                         -3-
       We reject Mr. Christian's contention on appeal that the original sentencing
record did not support the district court's factual finding that he was responsible for
more than 840 grams of crack. The government offered evidence from three
witnesses at sentencing, and the testimony of one of the conspiracy's suppliers,
Mr. Chamberlain, would, in itself, support the finding. Mr. Chamberlain testified
that from March, 2000, until his arrest in September, 2003, he provided
Mr. Christian and his co-conspirator wife an average of 1 to 1.5 ounces of crack
per month. Assuming that they obtained one ounce (more than 28 grams) per
month for 40 months, the quantity would have exceeded 1 kilogram of crack, well
over the 840 grams that would make Mr. Christian ineligible for a reduction.
Though Mr. Chamberlain’s statements about drug quantity were not entirely
consistent, we disagree with Mr. Christian's argument that the district court could
not consider Mr. Chamberlain’s testimony at sentencing because it was about
events that occurred at least six or seven years earlier. And we note that the drug
conspiracy continued long after the conspiracy’s last purchase from
Mr. Chamberlain. Mr. Christian acknowledged in his guilty plea that he
participated in the crack-distribution enterprise for another four years, until
September, 2007, and the government offered evidence of other individuals who
supplied crack to Mr. Christian and his wife, as well as testimony about the
frequent crack sales made at their residence. We conclude that the district court’s
drug-quantity finding had adequate support in the record.

      We affirm the district court's denial of Mr. Christian's motion for a sentence
reduction.
                      ______________________________




                                         -4-